Citation Nr: 1609043	
Decision Date: 03/07/16    Archive Date: 03/15/16

DOCKET NO.  14-20 251	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake City, Utah


THE ISSUES

1.  Entitlement to service connection for an eye disability, including glaucoma and ocular hypertension, as secondary to service connected diabetes, and diminished color perception claimed on an aggravation basis.

2.  Entitlement to service connection for polycythemia, to include as secondary to Agent Orange exposure, contaminated groundwater, lead ammunition, and service-connected diabetes mellitus.

3.  Entitlement to an increased rating for diabetes mellitus, currently rated as 20 percent disabling.


REPRESENTATION

Appellant represented by:	James M. McElfresh, II, Agent



WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

Mary E. Rude, Associate Counsel


INTRODUCTION

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The Veteran served on active duty from June 1965 to March 1970.

These matters come before the Board of Veterans' Appeals (Board) from a July 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Fort Harrison, Montana.  Jurisdiction over this case was subsequently transferred to the RO in Salt Lake City, Utah.

In May 2015, the Veteran testified at a videoconference hearing before the undersigned at the Salt Lake City RO; a transcript of that hearing is of record.  In June 2015 the Board denied a claim for an earlier effective date for the grant of service connection for hearing loss, reopened the claim of entitlement to service connection for an eye disability, and remanded the remaining issues on appeal for further development.


The issue of entitlement to service connection for polycythemia is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.


FINDINGS OF FACT

1.  The weight of the probative evidence is against finding that the Veteran has a current eye disability related to military service or to service-connected diabetes mellitus.

2.  The Veteran's color blindness is a congenital defect, and there is no evidence of any superimposed disease or injury affecting the Veteran's color blindness.

3.  The Veteran's service-connected diabetes mellitus is shown to be manifested by a need for regular insulin, medication, and a restricted diet; the preponderance of the evidence shows that diabetes mellitus does not require avoidance of strenuous activities.


CONCLUSIONS OF LAW

1. The criteria for establishing service connection for an eye disability, to include as secondary to service-connected diabetes mellitus, have not been met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ §§ 3.102, 3.159, 3.303, 3.304, 3.310 (2015).

2.  Service connection for congenital color blindness is precluded by law.  38 U.S.C.A. §§ 1110, 5107; 38 C.F.R. §§ 3.303, 4.9 (2015).

3.  The criteria for an evaluation in excess of 20 percent for diabetes mellitus have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. 
§§ 4.7, 4.119, Diagnostic Code 7913 (2015).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  The VCAA applies to the instant claim. 

VA is required to notify the claimant and his or her representative of any information, and any medical or lay evidence, not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

Here, regarding the duty to notify, the Veteran was sent comprehensive VCAA letters in January 2013, April 2013, June 2013, and September 2013.  The case was last adjudicated in November 2015, and any defect as to timing of notice is harmless, non-prejudicial error.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

Next, VA has a duty to assist a claimant in the development of a claim.  This duty includes assisting in the procurement of service treatment records and all relevant pre-and post-service treatment records, and by providing an examination, when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The Board finds that all necessary development has been accomplished in this case, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 
4 Vet. App. 384 (1993).  The Board acknowledges that while some of the Veteran's service examinations are of record, his complete service treatment records were not available.  A September 2007 Form Finding on the Unavailability of Service Medical Records was issued noting that in March 1973 and July 2007, efforts were made to obtain the Veteran's service treatment records, but no more records were found.  VA has a heightened duty to assist the Veteran in developing his claim when service treatment records may have been lost.  O'Hare v. Derwinski, 1 Vet. App. 365 (1991).  The case law does not, however, lower the legal standard for proving a claim for service connection but, rather, increases the Board's obligation to evaluate and discuss in its decision all of the evidence that may be favorable to the appellant.  See Russo v. Brown, 9 Vet. App. 46, 51 (1996).

In addition to the documentary evidence, the Veteran's testimonial statements are of record, including written statements and the testimony from his May 2015 Board hearing.  At the hearing, the issues were identified and suggestions made regarding the submission of necessary favorable evidence.  The Veteran had an opportunity to present additional testimony on the essential elements necessary to prove the claims, and all hearing duties are found to be satisfied.  See 38 C.F.R. § 3.103(c) (2015); Bryant v. Shinseki, 23 Vet. App. 488, 492 (2010).  Additionally, the Board remanded this appeal in June 2015 for further development in an effort to assist the appellant substantiate this appeal.

This case was remanded in June 2015 in order to obtain new VA examinations and opinions.  A VA diabetes mellitus examination was conducted in October 2015 by a qualified physician and a VA eye examination was completed in November 2015 by a qualified optometrist.  The examiners reviewed the Veteran's records and conducted in-person evaluations of the Veteran.  Their findings were consistent with the evidence of record and provided sufficient rationale.  The Board therefore finds that these examination are adequate to address the issues decided herein.  See Monzingo v. Shinseki, 26 Vet. App. 97, 105-106 (2012).  A supplemental statement of the case was issued in November 2015.  The Board finds that there has been substantial compliance with the prior Board remand directives with regards to these issues.  See D'Aries v. Peake, 22 Vet. App. 97, 104-05 (2008).

For the above reasons, the Board finds the duties to notify and assist have been met with regard to the issues decided herein, all due process concerns have been satisfied, and the issues may be considered on the merits at this time.

II. Eye Disability

The Veteran contends that he has an eye disability, claimed as glaucoma, which is secondary to his service-connected diabetes mellitus.  The Veteran also contends that he has diminished color perception which preexisted service and was aggravated by his active duty service.  In July 2007, the Veteran wrote that he did not have any evidence of glaucoma at that time, but that his eyes were checked regularly due to his diabetes mellitus.  The Veteran and his representative testified in May 2015 that the Veteran had now been diagnosed with retinopathy, cataracts, and glaucoma.  Board Hearing Transcript 3.  The Veteran and his representative have submitted printed material which discusses vision loss in people with diabetes mellitus and following laser treatment.

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Every veteran is presumed to have been in sound condition at entry into service except as to defects, infirmities, or disorders noted at the time of such entry, or where clear and unmistakable evidence demonstrates that the injury or disease existed before entry and was not aggravated by such service.  38 U.S.C.A. § 1111.

Service connection may also be granted for a disability that is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a).  This permits service connection not only for a disability caused by a service-connected disability, but for the degree of disability resulting from aggravation of a disability by a service-connected disability.  See Allen v. Brown, 7 Vet. App. 439, 448 (1995).  In the case of aggravation by a service-connected disability, a veteran may be compensated for the degree of disability over and above the degree of disability existing prior to the aggravation.  Id; see 38 C.F.R. § 3.310(b).

In this case, the Veteran's service treatment records do not contain any complaints or treatment for an eye disease or injury.  The Veteran's July 1960 preliminary examination for the U.S. Military Academy noted normal A.O.C. color plates, although in a March 1961 U.S. Military Academy candidate entrance examination, the Veteran's color vision test was noted as "Ishihara Failed."  It was noted that the Veteran was color deficient, he read 5 out of 18 places correctly, and could distinguish vivid red and vivid green.  In an October 1964 examination, the Veteran's color vision test was noted as "Failed." 

The Veteran's private medical records include a December 2013 evaluation at which no changes were noted in the Veteran's vision.  He was diagnosed with myopia, background diabetic retinopathy, mild lens changes, and dry eyes, and he was noted to be "doing ok" with diabetes.

The Veteran attended a VA examination in April 2014.  The examiner reviewed the claims file and performed an in-person examination of the Veteran.  He diagnosed the Veteran with ocular hypertension and age-related nuclear sclerotic cataracts.  The examiner stated that the Veteran did not have glaucoma and that his ocular hypertension did not cause any visual impairment and was not a condition typically caused by diabetes mellitus.

The Veteran also attended a VA examination in October 2015 with an optometrist who reviewed the claims file and performed an in-person examination of the Veteran.  The Veteran reported that he had been treated for high intra-ocular pressure for the past 3 years and that he had been told by his ophthalmologist that there was no evidence of glaucoma.  He reported having irritation and watering in his eyes and that he had known about his color vision deficiency since 1961 when he entered West Point Academy.  The examiner diagnosed the Veteran with entropion (a lacrimal gland and lid disorder), nuclear sclerotic cataract, and ocular hypertension.  The examiner ultimately opined that entropion of the lower eyelid was less likely as not caused or aggravated by diabetes mellitus, as entropion was commonly an age related condition from the relaxation of the tendons and muscles that hold the lid firmly against the eye.  He found that nuclear sclerotic cataracts was also less likely than not caused or aggravated by diabetes, as the nuclear sclerotic cataracts were age-related and developed slowly over time due to environment factors.  He also stated that ocular hypertension was less likely than not caused or aggravated by diabetes, because ocular hypertension occurred in 4-10 percent of the U.S. popular over the age of 40.  He stated that the Veteran did not have glaucoma at any time during the pendency of the claim; the Veteran's medical records showed treatment only for borderline intra-ocular pressure and the Veteran had been told by his eye doctor that he did not have glaucoma.  The examiner stated that the Veteran did show a small degree of asymmetry between the cup to disc ratio in the eyes, but that the optic nerves appeared healthy, well perfused, and had no sign of rim notches or hemorrhages.  Vision testing showed no glaucomatous field loss in either eye.

Lastly, the examiner stated that the Veteran's preexisting color deficiency noted at the time of examination for entry into service was not aggravated by service.  He wrote that the Veteran had failed the color vision test in 1961 and in 1964, and the Veteran failed the Ishihara color vision test at examination that day.  He wrote that "Color vision deficiency is a sex-linked inherited trait which is present at birth and remains constant throughout life."

After reviewing the evidence discussed above, the Board finds that the weight of the probative evidence is against finding that the Veteran has an eye disorder that was caused or aggravated by his service-connected diabetes mellitus.

The Veteran has been diagnosed with several current diagnoses of the eyes, diagnosed by the October 2015 VA examiner as entropion, nuclear sclerotic cataract, and ocular hypertension.  The examiner very clearly indicated that the Veteran does not have glaucoma or any symptoms of glaucomatous field loss in either eye and has never been diagnosed with glaucoma at any time during the period on appeal, and this is not contradicted by any of the medical evidence of record.  See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007) (stating that the requirement of having a current disability is met when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim.).  

The evidence does not, however, support a finding that any of the Veteran's current eye diagnoses have been caused or aggravated by his service-connected diabetes mellitus.  The most probative medical evidence of record on this question is that of the October 2015 VA examiner, who reviewed the claims file, considered the Veteran's history and assertions, performed an in-person examination, and provided adequate rationale for his findings pertaining to each of the Veteran's diagnoses.  He explained that the Veteran's eye disabilities were primarily age-related conditions that had no relationship to diabetes mellitus.  As the examiner explained the reasons for his conclusions based on an accurate characterization of the evidence of record, his opinion is entitled to substantial probative weight.  
See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).

There are no contrary medical opinions, and no competent medical opinions that relate the Veteran's diagnosed eye disorders to his diabetes mellitus.  The Board has also considered the Veteran's lay statements indicating a relationship between his current eye disabilities to service.  Lay witnesses are competent to opine as to some matters of diagnosis and etiology, and the Board must determine on a case by case basis whether a veteran's particular disability is the type of disability for which lay evidence is competent.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Kahana v. Shinseki, 24 Vet. App. 428, 433, n. 4 (2011).  In this case, the Veteran's testimony as to the cause of his eye symptoms appears to be testimony as to an internal medical process which extends beyond an immediately observable cause-and-effect relationship that is of the type that the courts have found to be beyond the competence of lay witnesses.  See, e.g., Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  The Board therefore finds that the Veteran's testimony is not competent regarding a nexus to service or diabetes and is outweighed by the competent and probative medical opinion of the October 2015 VA examiner.

The Board has also considered the printed materials submitted by the Veteran about the relationship between diabetes mellitus and eye impairment.  However, this evidence, standing alone, does not address the facts that are specific to the Veteran's case, including the Veteran's specific eye diagnoses and symptoms and their relationship to diabetes mellitus.  Accordingly, it is of negligible probative value and is afforded less weight than the opinion of the October 2015 VA examiner which addresses facts specific to Veteran's condition and medical history.  See Mattern v. West, 12 Vet. App. 222, 228 (1999).  

The Board acknowledges that the Veteran has been advised to attend regular check-ups of his eyes because of the risk of developing diabetic retinopathy.  If, and when, the Veteran does develop any impairment to his eyes from diabetic retinopathy, he is of course encouraged to reapply for service connection for this condition.  At the current time, however, the evidence does not indicate that the Veteran has a current diabetic retinopathy disability.  Both VA examiners found that the Veteran did not have a current diagnosis of retinopathy.  While the Veteran's private eye doctor noted "background" diabetic retinopathy, this does not indicate that the Veteran actually has any current impairment from retinopathy.  The law specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability.  See 38 U.S.C.A. § 1110; Brammer v. Derwinski, 
3 Vet. App. 223, 225 (1992).  

The Board also notes that there is absolutely no evidence that any of the Veteran's currently diagnosed eye disabilities are related to his active duty service.  The Veteran's service treatment records do not show any record of treatment for an eye disease or injury, nor has the Veteran alleged that he incurred a disease or injury at that time.  While the Veteran has not at any time argued that he has an eye disability directly related to service other than his color blindness, the Board has still considered whether service connection on a direct basis may be granted.  There is, however, absolutely no medical evidence of record indicating a causal connection between the Veteran's diagnosed eye disabilities and his military service.  This evidentiary deficiency concerning the nexus element is fatal to the claim.  
See Watson v. Brown, 4 Vet. App. 309, 314 (1993).

Regarding the Veteran's claim that he has diminished color perception that was aggravated by service, the October 2015 VA examiner clearly stated that this disorder was an inherited trait that remains constant from birth.  As such, this is congenital color blindness, and such a disorder is not subject to service connection except under specific circumstances not shown in this case (such as superimposed injury).  Congenital or developmental defects are not diseases or injuries for the purposes of service connection.  38 C.F.R. §§ 3.303(c), 4.9.  Thus, service connection for the Veteran's congenital color blindness cannot be granted, as a matter of law.  See Winn v. Brown, 8 Vet. App. 510, 516 (1996); Beno v. Principi, 
3 Vet. App. 439 (1992).  The examiner also clearly indicated that the Veteran's color blindness had not been aggravated by service, as it had not been worsened by service, and test results showed that his color blindness currently was consistent with the color blindness shown at his entry into service, and there is absolutely no evidence of any superimposed disease or injury to the Veteran's color blindness condition.

In sum, the weight of the competent, probative medical evidence weighs against the claim of entitlement to service connection for an eye disability, and neither the Veteran nor his representative has presented or identified any additional, contrary medical evidence or opinion, i.e., one that supports a finding that any of the Veteran's currently diagnosed eye disorders were caused or aggravated by his service-connected diabetes mellitus.   The preponderance of the evidence is therefore against the claim of entitlement to service connection for an eye disability.  The Board has considered the applicability of the benefit of the doubt doctrine; however, as the preponderance of the evidence is against the claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

III. Diabetes Mellitus

The Veteran contends that his diabetes mellitus warrants a rating higher than 
20 percent.  The Veteran testified in May 2015 that he requires insulin, and other hypoglycemic medications, and a restricted diet in order to manage his diabetes mellitus.  Board Hearing Transcript 3.  His wife stated that the Veteran's way of life has been greatly curtailed and that he fell on his knees the previous night and required assistance to get back into bed.  Id. at 3-4.  The Veteran and his representative have also submitted written statements that the Veteran does require a regulation of activities.

Disability evaluations are determined by the application of the VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4.  The percentage ratings in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2015).
 
In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  Where an increase in the level of a service-connected disability is at issue, the primary concern is the present level of disability.  Francisco v. Brown, 7 Vet. App. 55 (1999).  Where there is a question as to which of the two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2015).  Staged ratings may also be appropriate at different times during the appeal period as indicated by fluctuations in symptoms and manifestations.  
See Hart v. Mansfield, 21 Vet. App. 505 (2007).

For diabetes mellitus requiring insulin or an oral hypoglycemic agent and restricted diet, a 20 percent rating is warranted.  For diabetes mellitus requiring insulin, a restricted diet, and regulation of activities, a 40 percent rating is warranted.   Regulation of activities is defined as the "avoidance of strenuous occupational and recreational activities."  38 C.F.R. § 4.119, Diagnostic Code 7913.  In Camacho v. Nicholson, 21 Vet. App. 360, 363-65 (2007), it was held that medical evidence is required to show that occupational and recreational activities have been restricted.  "[B]ecause the 40% rating [for diabetes mellitus under DC 7913] does not contemplate alternative considerations, a veteran must demonstrate all of the required elements in order to be entitled to that higher evaluation."  Middleton v. Shinseki, 727 F.3d 1172, 1178 (Fed. Cir. 2013).

The Veteran's private treatment records show that he has been diagnosed with diabetes mellitus since approximately 2001.  The Veteran established primary care with VA in July 2011.  His treatment records show that he has taken prescription medication and insulin to manage his diabetes throughout the period on appeal.  In August 2011, the Veteran was noted to have diabetes mellitus "without mention of [c]omplication."  His diabetes mellitus was frequently noted throughout the period on appeal to be "poorly controlled," but in February 2012 it was noted that the Veteran had made recent lifestyle changes and was encouraged to continue his efforts with weight loss and walking.  In July 2012, the Veteran was urged to exercise more, and in April 2013 he was encouraged to increase his physical activity.  In March 2014 the Veteran was told to "[m]ove more."

The Veteran was afforded a VA examination in January 2013.  The examiner found that the Veteran required a prescribed oral hypoglycemic agent and insulin more than once per day, but did not require regulation of activities.  He noted that the Veteran visited his diabetic care provider less than 2 times per month and had no episodes of hypoglycemia or ketoacidosis requiring hospitalization in the past 
12 months.  He did not find any additional complications due to diabetes mellitus.

The Veteran also attended a VA examination with a physician in October 2015.  The examiner reviewed the Veteran's electronic claims file and performed an in-person examination of the Veteran.  The examiner noted that the Veteran had a restricted diet, was prescribed oral hypoglycemic agents, and required more than one insulin injection a day.  He found that the Veteran did not require regulation of activities.  He noted that the Veteran visited his diabetic care provider less than twice a month and had no episodes of ketoacidosis or hypoglycemic reactions requiring hospitalizations in the past year.  The examiner found no additional complications and stated that diabetes did not impact the Veteran's ability to work.

After reviewing all the evidence of record, the Board finds that the criteria for a 
40 percent evaluation for diabetes mellitus are not met.  The evidence of record shows that the Veteran requires medication, insulin, and a restricted diet for control of his diabetes.  There is, however, no medical evidence that the Veteran's diabetes requires a regulation of activities.  The term "regulation of activities" means that the appellant must avoid strenuous occupational and recreational activities.  38 C.F.R. § 4.119.  As the regulation of activities is the only criterion differentiating a 
20 percent rating from a 40 percent rating, the Veteran's requirement of medication, insulin, and a restricted diet cannot be deemed to more nearly approximate the criteria for a 40 percent rating.  38 C.F.R. § 4.7.  In the absence of some restriction on activity due to diabetes mellitus, a 40 percent rating cannot be assigned.

While the Veteran and his spouse have reported that he has physical limitations now due to diabetes mellitus and other health problems, there is no medical evidence of record indicating that the Veteran has been advised by a physician not to perform exercise secondary to diabetes mellitus.  On the contrary, the Veteran's medical records indicate that he has been encouraged to exercise by his physician as part of his overall treatment plan for diabetes mellitus.

Both of the Veteran's VA examinations, held by qualified physicians who reviewed the claims file and examined the Veteran in person, found that the Veteran did not require restriction of activity due to diabetes mellitus.  There are no conflicting medical opinions with these findings.  The Veteran himself has not actually indicated that he has been told by a medical professional at any time that he had been advised not to undertake activity.  His medical treatment records show that over the years he has struggled to increase his physical activity and to lose weight, and not that he has even been required to lessen his physical activity due to diabetes mellitus.

There is no medical evidence of record indicating that the Veteran's occupational and recreational activities have been restricted due to diabetes mellitus.  
See Camacho, 21 Vet. App. at 363-365.  As the Veteran has not demonstrated all of the required elements for a 40 percent rating, he is not entitled to that higher evaluation.  In sum, the Veteran's diabetes mellitus has been more nearly approximated by a 20 percent disabling evaluation, and an increased rating is not warranted at any time during the appellate term.  The Board has considered the applicability of the benefit of the doubt doctrine, but the preponderance of the evidence is against the Veteran's claim.  38 U.S.C.A. § 5107(b).


ORDER

Entitlement to service connection for an eye disability, including glaucoma, ocular hypertension, and diminished color perception, is denied.

Entitlement to a rating in excess of 20 percent for diabetes mellitus type II is denied.

REMAND

The Veteran contends that he has polycythemia which was caused by exposure either to Agent Orange in Vietnam, contaminated groundwater, lead ammunition, or his service-connected diabetes mellitus.  The Veteran and his representative stated at the Board hearing that while stationed at Fort Devens, the Veteran was exposed to water contaminated with arsenic and that he was exposed to toxic ammunition lead.  Board Hearing Transcript 4.  The Veteran stated that due to this disorder, he has to wear an oxygen mask throughout the day and that without it, he loses strength and might pass out.  Id. at 5.

The Board notes that the Veteran served in Vietnam and is therefore presumed to have been exposed to Agent Orange.  38 U.S.C.A. § 1116(f) (West 2014); 38 C.F.R. § 3.307(a)(6)(iii) (2015).  He has alleged that the benzene rings which were contained in Agent Orange have been linked to leukemia, and that polycythemia should be considered a similar type of blood cancer.  See 38 U.S.C.A. § 1113(b) (West 2014); 38 C.F.R. § 3.303(d) (stating that the availability of service connection on a presumptive basis due to herbicide exposure does not preclude consideration of service connection on a direct basis).  The Veteran submitted a letter in July 2013 stating that his treating health professional had told him that his polycythemia was closely linked to leukemia and prostate cancer, which have been shown to have been caused by dioxin, a component of Agent Orange.  He has also submitted printed materials indicating that there is an increased rate of polycythemia in patients with diabetes mellitus.  The Veteran has additionally submitted part of a report showing that the groundwater at Fort Devens was contaminated with arsenic and has alleged that lead poisoning could have led to damage of the brain, nervous system, and other health disorders.  

In June 2015, the issue was remanded in order to obtain a VA examination and opinion.  The examiner was asked to indicate whether it is as least as likely as not that the Veteran's polycythemia was related to military service, to include his presumed exposure to Agent Orange, contaminated groundwater, or lead ammunition.  The examiner was also asked to indicate whether the polycythemia was either caused or aggravated by service connected diabetes.

The Veteran was afforded a VA examination in October 2015.  The physician examiner diagnosed the Veteran with polycythemia vera and wrote that it had been diagnosed about 3 years earlier when the Veteran was found to have low oxygen saturations and secondary polycythemia due to hypoxemia.  He stated that the Veteran's submission regarding polycythemia as secondary to diabetes did not apply in this case, because the Veteran was not on peritoneal dialysis for renal failure.  He stated that this Veteran's increased red cell count was likely secondary to hypoxemia, requiring therapeutic transfusions to bring his red blood cell count to normal range and oxygen was administered to address the hypoxemia.  He also stated that benzene exposure as a cause of polycythemia did not apply as such an exposure would result in a permanent elevation in red cell count and would not respond to therapeutic blood transfusions and oxygen therapy.

The Board finds that this medical opinion has failed to address all of the questions presented in the prior June 2015 Board remand.  The examiner did not address whether the Veteran's polycythemia could be related to contaminated groundwater or lead ammunition.  The examiner did address the Veteran's contention that the benzene in Agent Orange could have affected his red blood cell count, but did not address the effects of Agent Orange in general.  Lastly, the examiner stated that the article regarding polycythemia in diabetic patients "does not apply" to this Veteran, but did not address whether his diabetes mellitus could have aggravated his polycythemia.  The Board therefore remands this issue in order to obtain a new VA medical examination and opinion.  See Stegall v. West, 11 Vet. App. 268 (1998) (finding that a remand confers on the appellant, as a matter of law, the right to compliance with the remand instructions).  

Accordingly, the case is REMANDED for the following actions:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Schedule the Veteran for a VA examination as to the etiology of his polycythemia.  The examiner should review the claims file.  All necessary tests should be conducted.

(a) The examiner should indicate whether it is at least as likely as not (50 percent probability or more) that the Veteran's polycythemia and its likely underlying cause, hypoxemia, is related to military service, including separate discussions of:

(i) his presumed exposure to Agent Orange in Vietnam

(ii) exposure to contaminated groundwater at Fort Devens, with specific reference made to the reports submitted by the Veteran and his representative regarding the arsenic levels in the water; and

(iii) exposure to lead ammunition.  

(b) The examiner should also indicate whether the polycythemia was either (i) caused or (ii) aggravated (chronically worsened beyond the natural progression) by his service-connected diabetes mellitus.

A comprehensive rationale should accompany any opinion provided.  If the examiner cannot provide any requested opinion, he/she must affirm that all procurable and assembled data was fully considered and a detailed rationale must be provided for why an opinion cannot be rendered.

2.  Provide the Veteran with adequate notice of the date and place of the requested examination at his latest address of record.  A copy of all notifications must be associated with the claims folder.  He is hereby advised that failure to report for any scheduled VA examination without good cause shown may have adverse effects on his claim.  38 C.F.R. § 3.655 (2015).

3.  After the above development has been completed, as well as any additionally indicated development, readjudicate the issue.  If the benefit sought on appeal remains denied, furnish the Veteran and his representative with a supplemental statement of the case and return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
P. SORISIO
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


